    Case: 3:21-cv-00012-GFVT Doc #: 11 Filed: 03/16/21 Page: 1 of 5 - Page ID#: 93




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT
                                                    )
     ANDREW COOPERRIDER, et al.,                    )
                                                    )
            Plaintiffs                              )         Civil No. 3:21-cv-00012-GFVT
                                                    )
     V.                                             )
                                                    )         MEMORANDUM OPINION
     ANDREW BESHEAR, in his official                )                 &
     capacity, et al.,                              )               ORDER
                                                    )
            Defendants.                             )
                                                    )
                                        ***   ***       ***   ***
          This matter is before the Court on Plaintiffs’ Emergency Motion for Temporary

Restraining Order and Motion for Preliminary Injunction. [R. 3.] Because Plaintiffs have failed

to satisfy the requirements of Federal Rule of Civil Procedure 65, their request for a Temporary

Restraining Order is DENIED. However, the Court will continue analysis of Plaintiffs’ Motion

for Preliminary Injunction until after a scheduling conference has been held and additional

briefing has been filed.

                                                    I

          In January 2021, three separate groups of citizens filed petitions in the Kentucky House

of Representatives seeking redress of alleged injuries and the impeachment of Governor Andrew

Beshear, State Representative Robert Goforth, and Attorney General Daniel Cameron. 1 Id. at 5-

6. In February 2021, upon review by the House Impeachment Committee, all three petitions

were dismissed and the “dismissals indicated an intention to tax the ‘costs of investigation’ to the




1
 Each group sought the impeachment of one government official independently of the other
groups. No group was involved in more than one petition for impeachment.
    Case: 3:21-cv-00012-GFVT Doc #: 11 Filed: 03/16/21 Page: 2 of 5 - Page ID#: 94




Petitioners […], which included attorney and expert fees.” 2 Id. at 4. On March 3, 2021,

Governor Beshear “submitted a cost bill application to the Impeachment Committee,” which

stated that “[t]he Governor respectfully requests the Committee to award these costs pursuant to

KRS 63.070, and to other the remaining Petitioners to reimburse the Commonwealth for these

expenses.” Id. Governor Beshear sought, in total, $17,730.85 in fees and costs from the

petitioners who sought his impeachment. Id. Attorney General Daniel Cameron, however,

“expressly declined to seek cost reimbursement.” Id.

        On March 12, “the Kentucky House Impeachment Committee sent a letter to the Beshear

Petitioners and Plaintiffs, indicating their intention to impose significant fees and costs on these

Petitioners, totaling $42,444.05 to the Beshear Petitioners.” [R. 3 at 5.] Further, “[t]he

Committee likewise indicated that they would not entertain any objections or argument about the

imposition of these fees or costs generally, and thus indicat[ed] they will not entertain arguments

about the constitutionality of such fees.” Id. Similarly, the Cameron Petitioners were sent a

letter indicating that they owe $7,597.36 in costs; the Goforth Petitioners were sent a letter

indicating that they owe $12,457.36 in costs. Id.

        Plaintiffs now challenge KRS 63.070, which permits the collection of fees from

unsuccessful impeachment petitioners and request a TRO and preliminary injunction preventing

its enforcement. [R. 3 at 6.] KRS 63.070(1) provides as follows:

        In a proceeding for impeachment … if the committee reports against the petition
        and the report is not overruled by the house petitioned, the petitioner shall be liable
        to witnesses and to the accused for the costs of investigation before the committee.
        These costs shall be taxed by the clerk of the house appointing the committee.



2
  Plaintiffs further state that, in regard to the Beshear Petitioners, “the dismissal order did not
find that the grounds for the petition were baseless, frivolous, and no finding was made that the
petition was brought in bad faith; rather, the committee found that the Governor’s repeated
violations of the United States Constitution did not rise to an impeachable offense.” [R. 3 at 4.]
                                                  2
 Case: 3:21-cv-00012-GFVT Doc #: 11 Filed: 03/16/21 Page: 3 of 5 - Page ID#: 95




KRS § 63.070(1). The statute does not define “reports against the petition.” Plaintiffs allege that

“100+” other cases, filed contemporaneously with the three impeachment proceedings, were not

deemed “reports against the petition,” but that these three dismissals were deemed as such. [R. 3

at 6.] The statute also fails to define “costs of investigation” and Plaintiffs state that the

definition is “not outlined in statute or case law.” Id. at 7. Nonetheless, the House has deemed

“costs” to include “the legislature’s own costs for multiple outside counsel hired by the

committee for its own use, ‘expert’ witnesses who were not available for review or cross-

examination by the petitioners, and even staff and Kentucky State Police time spent with the

committee.” [R. 3 at 9.]

        Moreover, KRS 63.070 provides a means to collect the costs. KRS 63.070(c) states

“[c]osts taxed pursuant to this section may be recovered on motion, after five (5) days’ notice, in

a Circuit Court.” Id. at 7. Plaintiffs argue that the required payment of costs by those who

petition the government for impeachment is unconstitutional and request a temporary restraining

order (“TRO”) to enjoin Defendants from enforcing KRS 63.070.

                                               II

        Rule 65 allows the Court to issue a TRO without notice to the other party only if “(A)

specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice and

the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1). In determining whether to

issue a TRO, the Court examines: 1) whether the movant has shown a strong likelihood of

success on the merits; 2) whether the movant will suffer irreparable harm if the injunction is not

issued; 3) whether the issuance of the injunction would cause substantial harm to others; and 4)



                                                    3
 Case: 3:21-cv-00012-GFVT Doc #: 11 Filed: 03/16/21 Page: 4 of 5 - Page ID#: 96




whether the public interest would be served by issuing the injunction. Overstreet v. Lexington–

Fayette Urban County Government, 305 F.3d 566, 573 (citations omitted).

       “[A] temporary restraining order is an extraordinary remedy designed for the limited

purpose of preserving the status quo pending further proceedings on the merits[.]” Stein v.

Thomas, 672 Fed. App’x 565, 572 (6th Cir. 2016). This is because “our entire jurisprudence

runs counter to the notion of court action taken before reasonable notice and an opportunity to be

heard has been granted both sides of a dispute.” Reed v. Cleveland Bd. of Educ., 581 F.2d 570,

573 (6th Cir. 1978) (quoting Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 439 (1974)).

         At issue in this matter is whether Kentucky citizens who petition for a government

official’s impeachment can be required to pay statutorily undefined “costs” to the House for

conducting impeachment proceedings. In this matter, Plaintiffs are charged with over $60,000 in

“costs” associated with the impeachment proceedings their petitions triggered. Because

Plaintiffs were notified by letter of the charges against them on March 12, these costs can be

enforced as early as tomorrow under KRS 63.070 by the filing of an action in Circuit Court.

Plaintiffs’ allege that the charging of costs to those who petition violates the Petition Clause, the

Free Speech Clause, the Right to Freedom of Association, Equal Protection, and fails to satisfy

strict scrutiny.” [R. 1.] Although these allegations indicate the potential appropriateness of a

TRO, a TRO cannot be issued because counsel has not “certifie[d] in writing any efforts made to

give notice and why notice should not be required” as Rule 65 mandates. Though counsel

provides a certificate of service which describes the efforts made to execute service, the

certificate does not explain why the Court should move forward with granting a TRO without

notice being provided to the Defendants. Additionally, a review of the CM/ECF system reveals

that counsel for Governor Beshear have already entered an appearance in this case; this indicates



                                                  4
 Case: 3:21-cv-00012-GFVT Doc #: 11 Filed: 03/16/21 Page: 5 of 5 - Page ID#: 97




that notice has been provided in some manner, although proper execution of service has not been

completed. Because notice has already been provided to the Defendants and the requirements of

Rule 65 are not satisfied, the Court DENIES Plaintiffs’ request for a TRO. However, the Court

will continue its analysis of Plaintiffs’ Motion for Preliminary Injunction [R. 3] until a

scheduling conference has been held and additional briefing has been provided.

                                             III

       Accordingly, and the Court being sufficiently advised otherwise, it is hereby

ORDERED as follows:

       1. Plaintiffs’ Motion for Temporary Restraining Order [R. 3] is DENIED; and

       2. A scheduling conference regarding Plaintiffs’ Motion for Preliminary

           Injunction [R. 3] shall be held on Wednesday, March 24, 2021 at 1:00 p.m.

           in the United States District Courthouse in Lexington, Kentucky with Judge

           Gregory F. Van Tatenhove presiding.



       This the 16th day of March, 2021.




                                                   5
